Case 1:19-cv-00670-SJB Document 52 Filed 12/14/20 Page 1 of 1 PageID #: 181



                        CILENTI & COOPER, PLLC
                                    ATTORNEYS AT LAW
                                          10 Grand Central
                                    155 East 44th Street - 6th Floor
                                     New York, New York 10017
                                                _____
                                      Telephone (212) 209-3933
                                      Facsimile (212) 209-7102




                                                    December 14, 2020

                                                    REQUEST FOR EXTENSION OF
                                                    DISCOVERY AND REFERENCE

 VIA ECF
 Hon. Sanket J. Bulsara, U.S.M.J.
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

               Re:     Teodoro Jose Guzman v. J.J. Tapper & Co., Inc., et al.
                       Case No. 19-CV-670 (SJB)

 Dear Judge Bulsara,

         We are counsel for the plaintiffs in the above action in which the parties have
 consented to this court’s jurisdiction for all purposes. We write with reference to the
 court’s docket order of December 8, 2020.

        The parties jointly request the court extend discovery through the end of January,
 2021. The parties also request the court refer the case to a Magistrate Judge for
 settlement.

         Counsel are available for a telephone call with the court at its convenience. We
 thank the court for its consideration of this matter.

                                                    Respectfully submitted,
                                                    /s/ Peter Hans Cooper
                                                    Peter H. Cooper

 PHC/mjz


 cc:    All counsel of record
